August 27, 2013


                                      No. 04-13-00471-CV


         MILLICAN DPC PARTNERS, LP AND PEACH CREEK PARTNERS LTD,
                                            Appellant
                                                v.

         FRANK BOBBITT MCGREGOR TRUST. DORIS MCGREGOR, TRUSTEE.
                                             Appellee


                       From the 85th District Court, Brazos County, Texas
                                Trial Court No. 12-001688-CV-85
                         Honorable Jimmy Don Langley, Judge Presiding


                                         ORDER

       After reviewing the parties' addendums to the Civil Docketing Statement in the above-
numbered and styled appeal, this court has determined that this dispute is appropriate for referral
to an Alternative Dispute Resolution (ADR) procedure.        See TEX. Civ. Prac. & Rhm. Com:
§ 154.021 (Vernon 2005).    All further communications with this court by the parties regarding
ADR shall be directed to the Clerk of the Court for any assistance in the mediation process.


       All parties are ORDERED to respond in writing by stating: (1) the name, address, and fee
schedule of the mediator of their choice; or (2) that they cannot agree on a mediator, in which
case the court will appoint one; or (3) any objection to mediation and the reasons for such
objection. See id § 154.022 (b).


       Provided the parties submit to mediation, this court will issue an order suspending all
appellate deadlines for forty-five (45) days in order that the parties may concentrate on the
scheduling and completion of the mediation process.


       ,S i, so ORDERED on Augus, 27, 20,3.


                                                             Sandce Bryan Marion, Justice

                      WHEREOF, I have hereunto set my hand and affixed the seal qi the said